 1
                                                                       JS-6
 2

 3                                                                     3/24/2020

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10

11       SOUTH BAY PROPERTY
         MANAGEMENT INC.,                           Case No. CV 20-02500-JAK (RAOx)
12
                          Plaintiff,
13                                                  ORDER REMANDING ACTION
              v.
14
         JEFF DONAHUE, et al.,
15
                          Defendants.
16

17

18
                                               I.

19
                                 FACTUAL BACKGROUND

20
             Plaintiff South Bay Property Management Inc. (“Plaintiff”) filed an unlawful

21
     detainer action in Los Angeles County Superior Court against Defendants Jeff

22
     Donahue, Business Tech Solutions, Dynamic Software Design, and Does 1 to 10

23
     (“Defendants”). Notice of Removal (“Removal”), Dkt. No. 1; South Bay Property

24
     Management Inc. v. Jeff Donahue, et al., Case No. 19IWUD01798, Complaint

25
     (“Compl.”).1 Defendants are allegedly occupants of an office suite managed by

26   1
       The Court takes judicial notice of the state court records. See Fed. R. Evid.
27   201(b)(2) (providing that a court may take judicial notice of adjudicative facts that
     “can be accurately and readily determined from sources whose accuracy cannot
28   reasonably be questioned”); Harris v. Cty. of Orange, 682 F.3d 1126, 1131-32 (9th
 1   Plaintiff and located in Torrance, California. Compl. ¶¶ 1-6. Plaintiff filed the
 2   unlawful detainer action seeking forfeiture of the rental agreement, monetary
 3   damages, and reasonable attorney fees. Id. at ¶ 17.
 4         Defendant Jeff Donahue (“Defendant”) filed a Notice of Removal on March
 5   16, 2020, invoking the Court’s federal question jurisdiction. Removal at 2-3.
 6                                              II.
 7                                       DISCUSSION
 8         Federal courts are courts of limited jurisdiction, having subject matter
 9   jurisdiction only over matters authorized by the Constitution and statute. See, e.g.,
10   Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 128 L. Ed.
11   2d 391 (1994). It is this Court’s duty always to examine its own subject matter
12   jurisdiction, see Arbaugh v. Y&H Corp., 546 U.S. 500, 514, 126 S. Ct. 1235, 163 L.
13   Ed. 2d 1097 (2006), and the Court may remand a case summarily if there is an
14   obvious jurisdictional issue. Cf. Scholastic Entm’t, Inc. v. Fox Entm’t Grp., Inc., 336
15   F.3d 982, 985 (9th Cir. 2003) (“While a party is entitled to notice and an opportunity
16   to respond when a court contemplates dismissing a claim on the merits, it is not so
17   when the dismissal is for lack of subject matter jurisdiction.”) (omitting internal
18   citations). A defendant attempting to remove an action from state to federal court
19   bears the burden of proving that jurisdiction exists. See Scott v. Breeland, 792 F.2d
20   925, 927 (9th Cir. 1986).        Further, a “strong presumption” against removal
21   jurisdiction exists. See Gaus v. Miles, Inc., 980 F.2d 564, 567 (9th Cir. 1992).
22         Defendant asserts that this Court has subject matter jurisdiction pursuant to
23   28 U.S.C. §§ 1331 and 1441. Removal at 2-3. Section 1441 provides, in relevant
24   part, that a defendant may remove to federal court a civil action in state court of
25   which the federal court has original jurisdiction. See 28 U.S.C. § 1441(a). Section
26   1331 provides that federal “district courts shall have original jurisdiction of all civil
27
     Cir. 2012) (noting that a court may take judicial notice of federal and state court
28   records).
 1   actions arising under the Constitution, laws, or treaties of the United States.” See
 2   id. § 1331.
 3         Here, the Court’s review of the Notice of Removal and the Complaint makes
 4   clear that this Court does not have federal question jurisdiction over the instant matter
 5   under 28 U.S.C. § 1331. First, there is no federal question apparent from the face of
 6   the Complaint, which appears to allege only a simple unlawful detainer cause of
 7   action. See Wescom Credit Union v. Dudley, No. CV 10-8203 GAF (SSx), 2010 WL
 8   4916578, at *2 (C. D. Cal. Nov. 22, 2010) (“An unlawful detainer action does not
 9   arise under federal law.”) (citation omitted); IndyMac Federal Bank, F.S.B. v.
10   Ocampo, No. EDCV 09-2337-PA (DTBx), 2010 WL 234828, at *2 (C.D. Cal. Jan.
11   13, 2010) (remanding an action to state court for lack of subject matter jurisdiction
12   where plaintiff’s complaint contained only an unlawful detainer claim).
13         Second, there is no merit to Defendant’s contention that federal question
14   jurisdiction exists based on the Protecting Tenants at Foreclosure Act of 2009
15   (“PTFA”). Removal at 2-3. The PTFA does not create a private right of action;
16   rather, it provides a defense to state law unlawful detainer actions. See Logan v. U.S.
17   Bank Nat. Ass’n, 722 F.3d 1163, 1164 (9th Cir. 2013) (affirming dismissal of the
18   complaint because the PTFA “does not create a private right of action allowing
19   [plaintiff] to enforce its requirements”); see 12 U.S.C. § 5220. It is well settled that
20   a “case may not be removed to federal court on the basis of a federal defense . . . even
21   if the defense is anticipated in the plaintiff’s complaint, and even if both parties
22   concede that the federal defense is the only question truly at issue.” Caterpillar Inc.
23   v. Williams, 482 U.S. 386, 393, 107 S. Ct. 2425, 2430, 96 L. Ed. 318 (1987). Thus,
24   to the extent Defendant’s defenses to the unlawful detainer action are based on
25   alleged violations of federal law, those defenses do not provide a basis for federal
26   question jurisdiction. See id. Because Plaintiff’s complaint does not present a federal
27   question, either on its face or as artfully pled, the Court lacks jurisdiction under 28
28   U.S.C. § 1441.
 1                                          III.
 2                                   CONCLUSION
 3         Accordingly, this case is REMANDED forthwith to the Los Angeles County
 4   Superior Court, at its Inglewood Courthouse.
 5         IT IS SO ORDERED.
 6

 7   Dated: March 24, 2020          _________________________________
                                         John A. Kronstadt
 8
                                         United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
